Citation Nr: 1208061	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  11-19 185	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada

THE ISSUES

1.  Entitlement to an effective date earlier than November 18, 2009 for the grant of service connection for tinnitus.

2.  Entitlement to an effective date earlier than November 18, 2009 for a 100 percent rating for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD) with bipolar 2 disorder and hypomanic (previously evaluated as schizophrenia, unspecified).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the military from August 1948 to August 1952.

An October 1955 decision of a Department of Veterans Affairs (VA) Regional Office (RO) granted service connection for schizophrenic reaction based on this diagnosis during his service.  But according to the results of a VA compensation examination (neuropsychiatric examination) he had undergone since service in September 1955, showing he had experienced an acute schizophrenic reaction in service and since had recovered, the RO assigned an initial 0 percent (i.e., noncompensable) rating for this psychiatric disability retroactively effective from August 3, 1955, the date of receipt of his initial claim.  That initial rating remained in effect for many more years, indeed decades.

On November 18, 1999, the RO in Reno, Nevada, received the Veteran's claim for an increased rating for this psychiatric disability (his schizophrenia).  He also filed a claim for service connection for tinnitus, alleging it also was the result of his active duty military service.

The Reno RO issued a decision in February 2010 increasing the rating for his psychiatric disability from 0 to 50 percent as of November 18, 1999, the date of receipt of his claim for a higher rating for this disability.  The RO also recharacterized this disability as PTSD with bipolar 2 disorder, hypomanic.  However, the RO initially denied his claim for service connection for tinnitus.  In response to that decision, he submitted a notice of disagreement (NOD) later in February 2010 requesting an even higher rating for his psychiatric disability.  He also disagreed with the denial of service connection for tinnitus and requested a hearing with a local Decision Review Officer (DRO), consideration of additional evidence he was submitting, and all appropriate development - including the completion of any necessary VA examinations.

The Veteran subsequently had this requested hearing with a DRO in June 2010.  The DRO later reviewed the entire file, including the evidence considered in the February 2010 decision and the additional evidence submitted or otherwise obtained since that decision, which included additional VA treatment records, a supporting lay statement from the Veteran's brother, and the reports of VA compensation examinations in May and June 2010.  The DRO issued a decision in August 2010 again increasing the rating for the psychiatric disability - this time from 50 to 100 percent with the same retroactive effective date of November 18, 1999, when the claim for a higher rating for this disability was received.  The DRO also granted the claim for service connection for tinnitus and assigned an initial 10 percent rating for the tinnitus, also retroactively effective from November 18, 1999, because that was the date the Veteran also had filed his claim for this additional disability.  There is no higher rating for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2011).  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

In response to this more recent August 2010 decision, the Veteran filed another NOD in December 2010 - this time indicating his disagreement with the effective date of his award.  He wrote that he strongly believed that the effective date should be the date of his discharge from the military.  He submitted a personal statement to identify the basis of the request, and he asked that all appropriate development, including the conducting of any necessary VA examinations, be completed as soon as possible.  The RO sent him a statement of the case (SOC) in May 2011 concerning these "downstream" claims for an earlier effective date, and he filed a timely substantive appeal (VA Form 9) in July 2011 to complete the steps necessary to perfect his appeal of these claims to the Board of Veterans' Appeals (Board/BVA).

On that July 2001 VA Form 9, he also requested a videoconference hearing before the Board, and he was provided this hearing in January 2012.  The undersigned Veterans Law Judge presided.

The Board advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to November 18, 2009, neither a formal nor an informal communication in writing was received from the Veteran or anyone else on his behalf requesting service connection for tinnitus or evidencing a belief in his entitlement to this benefit for this disorder or listing symptoms possibly associated with this disease, such as ringing or buzzing in his ears, as a result of his military service.  In short, he first filed a claim for service connection for tinnitus on November 18, 2009.

2.  The preceding year, he had failed to report for a VA audiological evaluation in July 2008 in connection with a claim of entitlement to service connection for bilateral (i.e., right and left ear) hearing loss.  Also, in November 2008, he had been scheduled for another VA audiological evaluation for his hearing loss claim, and although he had had that rescheduled evaluation, he had not mentioned any complaints or symptoms typically associated with tinnitus, just instead concerning his hearing loss.

3.  The RO's February 2010 rating decision initially denied the Veteran's claim for service connection for tinnitus.  But he appealed that denial and was scheduled for another VA audiological evaluation in June 2010.

4.  Based on the results of that additional June 2010 VA examination, the RO granted service connection for tinnitus in the subsequent August 2010 decision and assigned an initial disability rating of 10 percent, the highest possible, retroactively effective from November 18, 2009, the date of receipt of this claim.

5.  Also on November 18, 2009, the Veteran filed a claim for an increased rating for his psychiatric disability, which at the time was rated as just 0-percent disabling, so noncompensable.


6.  Based on the results of his subsequent December 2009 VA compensation examination, it was reaffirmed that his schizophrenia had resolved; however, he had additional mental illness as a result of his military service - namely, PTSD, bipolar 2 disorder, and hypomanic.  And based on that examiner's findings, in the February 2010 decision the RO assigned a higher 50 percent rating for this all-encompassing psychiatric disability, retroactively effective from November 18, 2009, the date of receipt of the claim for a higher rating for this disability.

7.  The Veteran filed an NOD, in response, requesting an even higher rating for his psychiatric disability, and he resultantly was provided another VA compensation examination in May 2010.  The May 2010 VA examiner determined the Veteran had total occupational and social impairment on account of his psychiatric disability, but also due to his age and physical ailments.

8.  Based on the results of this more recent VA compensation examination, in the August 2010 decision the RO again increased the rating for the Veteran's psychiatric disability - this time to 100 percent as of the same retroactive effective date of November 18, 2009, when he had filed a claim for a higher rating for this disability.

9.  A VA outpatient treatment record dated September 9, 2009, however, may be considered an informal claim for a higher rating for his psychiatric disability and shows it was factually ascertainable even then that he met the requirements for this higher 100 percent rating.



CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier than November 18, 2009, for the grant of service connection for tinnitus.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2011).

2.  However, the criteria are met for an earlier effective date of September 9, 2009, though no earlier, for the 100 percent rating for the psychiatric disability.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), before addressing the underlying merits of a claim for VA disability benefits, the Board generally is required to ensure that VA's duty-to-notify-and-assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

But, here, as service connection for tinnitus has been granted, also the highest possible rating for the tinnitus (10 percent), as well as the highest possible rating for the psychiatric disability (100 percent), the initial intended purpose of this notice has been served.  VA is not required to provide additional VCAA notice concerning the "downstream" effective date element of these claims now at issue in this appeal.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Instead of issuing an additional VCAA notice in this situation, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved.  And since the RO issued an SOC in May 2011 addressing the "downstream" earlier-effective-date claims for these disabilities, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Huston v. Principi, 17 Vet. App. 195 (2003) (wherein the Court held that proper VCAA notice, in response to claims as here for an earlier effective date, includes apprising the Veteran of the need to have evidence of an earlier-filed claim that did not, in the absence of a timely appeal, become final and binding on him based on the evidence then of record).

No further assistance with these claims is required, either, since resolution of these claims for earlier effective dates ultimately turns on when the Veteran filed his claims or when it was factually ascertainable there was an increase in disability to warrant a higher rating.  So examinations and opinions are not needed to fairly decide these claims.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

II.  Earlier Effective Date for the Grant of Service Connection for Tinnitus

The Veteran served on active duty in the U.S. Army from August 1949 to August 1952.  He first filed his claim for service connection for tinnitus on November 18, 2009, more than 57 years after his separation from service.  In February 2010, the RO granted this claim retroactively effective from the date of filing.  He claims the effective date, instead, should be the date he separated from service in August 1952.  But the Board finds the RO properly assigned the effective date of November 18, 2009, because that was when he first filed this claim.

If the Veteran had filed a claim for service connection for this disability within one year of his separation from service, so by August 1953, and the claim was granted, then he would be entitled to an effective date retroactive to the day following his discharge from service.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).


This clearly is not the situation here, though.  There is no disputing he did not file a claim for this condition until, at the very earliest, November 18, 1999.  So according to 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 3.400(b)(2)(i), the absolute earliest effective date that he may receive is this date.  See also Lalonde v. West, 12 Vet. App. 377 (1999) (the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was eventually awarded was filed with VA).

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).

While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 198-199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his duly authorized representative, may be considered an informal claim.  Such claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Also, according to 38 C.F.R. § 3.157, once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.

Here, though, there had not been any prior claim (formal or informal) for this condition that had been disallowed because the Veteran had never complained of or sought treatment for tinnitus, even when he was trying to establish his entitlement to service connection for bilateral hearing loss starting in October 2007 and during 2008.  He was scheduled for a VA audiological examination in July 2008 in connection with his bilateral hearing loss claim, but he failed to report for the evaluation.  He again was scheduled for a VA audiological evaluation in November 2008, and, although he reported and had that evaluation, he denied experiencing any tinnitus, so there was no reason to think he was filing a claim for this condition, that is, in addition to the claim for his hearing loss.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Tinnitus is often considered to have a common etiology with, or to be secondary to, sensorineural hearing loss.  See 2 Cecil, Textbook of Medicine, § 464 at 2119-2120 (18th ed. 1988).  But filing a claim for hearing loss does not necessarily infer the filing of a claim also for tinnitus, unless there is some express indication of this, which in this instance there simply was not.  Proof of this is in recognizing that hearing loss, once determined to be a ratable disability under 38 C.F.R. § 3.385 and service connected, is evaluated under 38 C.F.R. §§ 4.85, 4.86, whereas tinnitus instead is rated under 38 C.F.R. § 4.87, Diagnostic Code 6260.  So the Rating Schedule makes a clear distinction between these two disabilities.

Thereafter, in the course of receiving treatment at a VA medical center (VAMC) from April to November 2009, so also prior to eventually filing his initial claim for service connection for tinnitus on November 18, 2009, there again was no indication the Veteran was experiencing tinnitus or any of its associated symptoms.  While VA must interpret his submissions broadly, VA is not required to conjure up issues he did not raise.  In other words, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 


The first date on which he evidenced that he was requesting service-connected compensation benefits for tinnitus was his type-written statement in support of claim (VA Form 21-4138) received on November 18, 2009, so that marks the correct effective date of his award.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (indicating that, when a "free-standing" claim for an earlier effective date is raised, the appeal should be summarily dismissed, but without prejudice to refiling).  See also Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).  And, while the Board has also considered his recent statements in support of his claim, including that of a neighbor, submitted in January 2012, the Veteran is merely describing the effect his disability has on his daily life.  Since these statements were submitted well after his initial claim for tinnitus was filed in November 2009, they would still not provide a basis for an earlier effective date.   

III.  Earlier Effective Date for the 100 Percent Rating for the Psychiatric Disability

Section 5110(b)(2) states that the effective date of an increased rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Under 38 C.F.R. § 3.400(o)(1), except as provided in paragraph (o)(2), the effective date is the "date of receipt of claim or date entitlement arose, whichever is later."  Paragraph (o)(2) provides that the effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise, date of receipt of claim." 

It therefore follows that three possible effective dates may be assigned depending on the facts of the particular case: 

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); 

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or 

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)). 

See Harper v. Brown, 10 Vet. App. 125, 126 (1997). 

In Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010), the U. S. Court of Appeals for the Federal Circuit explained that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans with a one-year grace period for filing a claim following an increase in the severity of a service-connected disability.

So determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

To reiterate, the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).

This term "application" is not defined in the statute, but the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §  3.1(p); see Stewart, 10 Vet. App. at 18; see also Servello, 3 Vet. App. 198-99.  

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically links any effective date earlier than the date of application to:  (1) evidence that an increase in disability had occurred; and (2) to the receipt of an application within one year after that increase in disability.  The application referred to must be an application on the basis of which the increased rating was awarded, because there would be no reason to adjudicate the question of the effective date prior to the award of a rating increase, just as there would be no reason to assign a disability rating on a disability compensation claim until service connection had been awarded.  38 U.S.C.A. § 5110(b)(2) allows a claimant to be awarded an effective date up to one year prior to the filing of an application for an increase, if an increase to the next disability level is ascertainable, and if a claim is received within one year thereafter.

In making this determination, VA must review all the evidence of record, not just evidence not previously considered.  The Court has noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim for increase, provided also that the claim for increase is received within one year after the increase.  The Court further stated that the phrase "otherwise, the effective date shall be the date of receipt of the claim" provides the applicable effective date when a factually-ascertainable increase occurred more than one year prior to receipt of the claim for increase.  Hazan v. Gober, 10 Vet. App. 511 (1997). 

Under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Also, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.  38 C.F.R. § 3.157(b).

Turning now to the facts and contentions of this specific case.  The Veteran contends his effective date for the 100 percent rating for his psychiatric disability should go back to the date of his separation from the military because that was when he began suffering from this disability, and he was entitled to this 100 percent rating even then.

In his hearing testimony, he was irate over the fact that he was told that his schizophrenic reaction in service supposedly had resolved, and that he resultantly would get better, which unfortunately he did not but, instead, got much worse.

He did not appeal the RO's initial October 1955 decision, however, which assigned the initial 0 percent rating for his psychiatric disability.  So that initial decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

The finality of that initial October 1955 decision is a substantial hindrance to the Veteran's current claim for an earlier effective date for the now higher 100 percent rating for his psychiatric disability because the holding in Rudd v. Nicholson, 20 Vet. App. 296 (2006), bars de novo consideration of an effective date after finality attaches to a prior VA decision.  Only a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) and McGrath v. Gober, 14 Vet. App. 28, 35 (2000) ().

When, as here, the claim instead has not remained pending, to vitiate the finality of that prior decision, the Veteran must collaterally attack it on the premise that it contained clear and unmistakable error (CUE) in not assigning a higher initial rating for his psychiatric disability - and by this the Board means the highest possible rating of 100 percent that he now has.  38 U.S.C.A. §§ 7105, 5109A; 38 C.F.R. § 3.105(a).

In Rudd, 20 Vet. at 299-300, the Court explained that once a rating decision establishing a rating and effective date becomes final and binding on the Veteran, absent a timely appeal of the decision, the only way the decision may be revised is if it is collaterally attacked and shown to involve CUE.  The Court in Rudd noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no "free-standing" claims for an earlier effective date.  And as already alluded to, when such a free-standing claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  But the dismissal should be without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393, (2006).

Here, the Veteran and his representative have not made any specific allegation of CUE in that October 1955 RO decision as reason or justification for overturning it this long after the fact.  CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  Nevertheless, the Board will consider their several written statements and oral hearing testimony as sufficient to meet this threshold pleading requirement for consideration of whether there was CUE in that earlier decision.

The Court has established a three-prong test defining CUE.  The three prongs are:  (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992).

Here, though, while it is true the Veteran had experienced a schizophrenic reaction while in service, and had received this diagnosis during his service in May 1952, the VA compensation examination (neuropsychiatric examination) that he had had since service, in September 1955, in connection with that initial claim, had determined that his schizophrenic reaction in service was acute and that he since had recovered from it.  So although it was conceded there was mental illness related to his military service, i.e., service-connected disability, it was not at that time considered compensably disabling - ergo, the initial 0 percent rating.  Moreover, given the results of that September 1955 VA compensation examination, it cannot be said that initial decision was fatally flawed, undebatably erroneous, or egregious.  The mere fact that he far more recently established his entitlement to this much higher 100 percent rating for his psychiatric disability, especially on the conclusion it now involves PTSD, bipolar 2 disorder, and hyomanic, rather than schizophrenia, does not necessarily mean he was this disabled on account of this disability, and therefore entitled to this much higher rating, at that much earlier date.  See Meeks v. West, 216 F.3d 1363 (Fed. Cir. 2000) (the date of entitlement to award of benefits, i.e., service connection, does not necessarily coincide with the date entitled to a certain rating).  Hence, to the extent his claim for an earlier effective date back to that point in time (indeed, even earlier, back to his service that had ended in 1952) ultimately amounts to a request for a reweighing of this evidence cited in the RO's October 1955 decision, this is impermissible in a CUE claim.  Luallen v. Brown, 8 Vet. App. 92 (1995).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  The Federal Circuit Court has agreed and also determined that, when a Veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

Following that October 1955 RO decision granting service connection and an initial 0 percent rating for his psychiatric disability, the Veteran did not file a claim for a higher rating for this disability until many years (indeed decades) later, on November 18, 2009.  In the February 2010 decision in response to this claim, the RO increased the rating for his psychiatric disability from 0 to 50 percent as of November 18, 2009, the date he had filed a claim for a higher rating for this disability.  He appealed for an even higher rating and, in a decision since issued in August 2010, during the pendency of his appeal, the RO assigned the even higher 100 percent rating but did not change his effective date from November 18, 2009.  That is when this appeal for an earlier effective date ensued.

As explained, the RO assigned the November 18, 2009 effective date based on that date being the receipt of his formal claim.  However, the Board sees there are VA outpatient treatment records from September 9, 2009, so during the immediately preceding year, concerning a mental health assessment.  And these slightly earlier dated records show the service-connected psychiatric disability had increased in severity even as of that date to warrant the higher 100 percent rating.  So, in effect, these VA outpatient treatment records are tantamount to an "informal" claim for increased compensation.  38 C.F.R. §§ 3.155, 3.157.  And since, based on these VA outpatient treatment records, it was factually ascertainable as of that date that he was entitled to the higher 100 percent rating for his psychiatric disability, and that was within two months of the filing of his "formal" claim on November 18, 2009, he is entitled to an effective date back to September 9, 2009, rather than just to November 18, 2009.  See 38 C.F.R. § 3.400(o)(2); Harper, supra.

Again, the Board has also considered his recent statements in support of his claim, including a lay statement from a neighbor, submitted in January 2012.  However, the Veteran is merely describing the effect his psychiatric disability has on his daily life since his discharge from service.  And, while the Board is sympathetic, these statements were submitted well after his claim for an increased rating for in November 2009, and would not provide a basis for an earlier effective date for the 100 percent rating.  For these reasons and bases discussed, he is not entitled to any earlier effective date.



ORDER

The claim for an effective date earlier than November 18, 2009, for the grant of service connection for tinnitus is denied.

However, a slightly earlier effective date of September 9, 2009, but no earlier, is granted for the higher 100 percent rating for the psychiatric disability, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


